The original opinion was prepared and on full consultation with every member of the court was assented to at the time and before it was handed down. It was prepared after a most careful and thorough study of the whole record, the questions raised and the authorities applicable thereto.
There are but few things further to be said at this time. An extensive argument is made wherein it is contended that appellant's first bill of exceptions was sufficient under the rules not only to authorize, but to require, this court to consider the question therein attempted to be raised. Under the authorities there can be no shadow of doubt but that said bill of exceptions was wholly insufficient under all the rules to require consideration by this court. There is not a case in all the books but that hold it insufficient, and not one that would hold it sufficient.
But it is wholly unnecessary to discuss that question because, as the original opinion clearly shows, we did consider said bill fully and completely and passed upon the question therein attempted to be raised. So that whether the bill was sufficient to require a consideration or not, is wholly immaterial. It was considered. In the consideration of it, however, we did so in connection with the whole record, and stated all the material matters which the record showed, so as to pass upon the question raised with reference thereto, and we held that the letter was admissible.
We also specifically held therein as follows: "The jury certainly were not in the slightest influenced by his said language in said letter even if it should be held inadmissible, for they assessed the lowest penalty authorized by law." This feature only of the matter will now be further treated.
It may be conceded for the sake of argument that the letter was inadmissible and the court erred in admitting it, but, if so, under the authorities, it would not require or authorize a reversal, for it was harmless error.
The rule on this subject is specifically stated by this court in Hester v. State, 15 Texas Crim. App., 567, as follows: "If the illegal testimony was immaterial and irrelevant, and there was sufficient other evidence to support the conviction, such conviction would not be disturbed because of the error in admitting the illegal evidence. We believe such to be the correct rule of practice for this court in all cases except capital ones."
As stated by this court in Haynie v. State, 2 Texas Crim. App., 168, which is quoted in the Hester case, supra, that it is when "illegal evidence *Page 619 
or an important fact, material and pertinent to the issue," is admitted over objections, which will require a reversal. The court in the Hester case further says that, if the evidence admitted over objections was immaterial and irrelevant to the issue, this court should not reverse, stating this position is "correct in all cases except capital ones." To the same effect is Post v. State, 10 Texas Crim. App., 579, in an opinion by Judge Hurt, wherein he quotes McWilliams v. State, 44 Tex. 116, for the rule that it is only where illegal and erroneous evidence is admitted over objections which goes to establish a material and pertinent issue in the case that it requires reversal, and in that case held that certain testimony admitted over the objections of the defendant did not authorize a reversal, because no injury therefrom occurred to the accused. He further holds: "If this court must reverse for every irregularity, though objected to, whether it tended to injure defendant or not, it would be almost impossible in a great many cases to legally convict. The action of the court in this matter was wrong, but, no injury appearing therefrom, we can not make it a ground for reversal"
Again, this court, through Presiding Judge White, in Bond v. State, 20 Texas Crim. App., 421, said: "The erroneous admission of evidence is no ground for reversal when the appellant could not have been prejudiced by the evidence admitted. (State v. Hallett, 63 Iowa 259; Evans v. State, 13 Texas Crim. App., 225; Cose v. State, 6 Texas Crim. App., 121.)" To the same effect is Sadler v. State, 20 Texas Crim. App., 196.
In King v. State, 42 Tex.Crim. Rep., Judge Davidson said: "The admission of irrelevant or inadmissible testimony will not require a reversal unless its effect upon the defendant's case was probably injurious. . . . If the punishment allotted had been above the minimum, this error would have required a reversal, for in that event its operation might have been prejudicial."
Presiding Judge Hurt and Chief Justice Roberts said: "To reverse in the absence of probable injury would be contrary to principle." Davis v. State, 28 Texas Crim. App., 542; Bishop v. State, 43 Tex. 390; Alexander v. State, 63 Tex. Crim. 102.
This rule that immaterial evidence erroneously admitted over objections is not ground for reversal and is harmless error is fully discussed in Tinsley v. State, 52 Tex.Crim. Rep., wherein Judge Davidson, in substance, said: "One of the safe rules in ascertaining whether the evidence prejudiced appellant, is the question, did the evidence in any sense strengthen the State's case? If it did not, it would not present reversible error." Knight v. State, 64 Tex.Crim. Rep.. This has so many times been held, and in such a variety of cases, that it would practically be impossible to cite all of the cases so holding and wherein this court has refused to reverse, and a waste of time. However, we will cite some of the other cases so holding. Coleman v. State, 53 Tex.Crim. Rep.; Arnwine v. State, 54 Tex.Crim. Rep.; Underwood v. State,55 Tex. Crim. 601; Boyd v. State, *Page 620 57 Tex. Crim. 250; Ray v. State, 60 Tex.Crim. Rep.; Leggett v. State, 62 Tex.Crim. Rep.; Sparks v. State,64 Tex. Crim. 610; Davis v. State, 68 Tex.Crim. Rep.; Moore v. State, 65 Tex.Crim. Rep.; Thompson v. State,70 Tex. Crim. 610; Bailey v. State, 65 Tex.Crim. Rep.; Cameron v. State, 69 Tex.Crim. Rep.; Douglass v. State,73 Tex. Crim. 385.
Appellant's objection to said letter being introduced in evidence is specifically stated as: (1) That it was wholly "irrelevant and immaterial." (2) It did "not prove, or tend to prove, any issue in this case." Surely, if these objections are true, then the admission of said letter, under the authorities, should in no event result in reversal. (3) His third and only other objection is that "it was highly prejudicial to his rights." How it was prejudicial is in no way intimated by the bill. It did not tend in the slightest under his theory to prove him guilty of the offense. And the only effect it could possibly have had would have been to have caused the jury to fix his punishment at greater than the least, but, as shown, the jury fixed his punishment at the lowest prescribed by law. Hence, the conclusion is certain and inevitable that he was not prejudiced thereby, and no injury resulted to him.
Appellant still contends that he established an alibi; that he was in Fort Worth on the Friday night when his insured building was burned. It is true he so testified, and he further testified that he did not burn his building, and that he was not in Henrietta when it was burned. Even if he did so testify, the jury did not have to believe him, and unquestionably did not believe him. He had told so many falsehoods as to his whereabouts and various other material matters connected with the insurance of his said burned building, which were unquestionably shown to have been false and some so admitted by him on the stand, that it is no wonder that a jury would not believe him. Under the facts, they should not have believed him. The court gave a correct charge on alibi in his favor. There is no complaint whatever to this charge.
As to his claim that he was in Fort Worth when his building was burned, he attempted to prove by only two witnesses that he was there at the time. These two witnesses were Sister St. Dennis and the priest, Rev. E.J. Cussen. Of course, we can not copy the whole of the testimony of either of these witnesses, but we think no one can read their testimony and for a moment doubt that, upon the whole, neither testified that he was at Fort Worth when his building was burned, when their whole testimony is considered.
Sister St. Dennis swore that appellant was at the St. Joseph's Infirmary at Fort Worth on the 7th of October, and that he was there also on the 11th of October. She swore: "He was there some time during the week; I could not tell you the date." "I can not tell this jury the date on which he was there." On cross-examination she swore that he was there on October 11. "I don't remember the date he was there before that." (Statement of Facts, p. 166.) *Page 621 
Rev. Mr. Cussen was examined with reference to trying to fix the time that appellant was at said infirmary and tried to show that he was there on the evening and early part of the night of October 9th, the night the house was burned, but nowhere in his direct testimony does he specifically state that he was there at that time. On cross-examination (p. 168, Statement of Facts) he swore: "I have not got an idea where Father Kline was on the night of October the 8th. I don't know whether he was in Fort Worth or Bowie on the night of October 8th. . . ." It is true that, in his further cross-examination, he stated in substance that he believed he was there on the evening and early night of October 9th, but at the wind-up and conclusion of his whole testimony on cross-examination, he swore: "He (appellant) was there Wednesday night, and he went to Dallas Thursday morning; at least he told me he went to Dallas. He came back, but I can not say where he came from. He told me he was going to Dallas Thursday morning. I have said that time and again. He did not come back from Dallas or the place where he went on that same day, October 8th. He didn't stop at the St. Joseph's Infirmary on the night of October 8th, to the best of my belief, but he did stay the night of the 7th, or Wednesday night, and the next time he stayed there was on the night of the 11th." (Statement of Facts, p. 170.) Appellant swore he went to Dallas late in the evening of October 8th, and not in the morning, and returned to Fort Worth from Dallas, and stayed at St. Joseph's Infirmary in Fort Worth that night — the night of the 8th, and all the next day and until after supper, and left on the 9:30 train.
No other witness was offered or testified that he was at Fort Worth on October 9th at any time, day or night.
Now let us see what the State proved as to his whereabouts on the night of October 8th, the early morning of October 9th, about the middle of the evening on October 9th and at night, October 9th.
Mr. Devoss, the ticket agent of the Rock Island Railroad at Dallas, swore that on October 8th, as such agent, he sold to appellant a railroad ticket over the Rock Island from Dallas to Bridgeport, on his stub, No. 40, which appellant swore he signed for that ticket. They were produced, and the stub and the ticket both identified and introduced in evidence. Appellant swore that he bought that ticket late in the evening of October 8th. The train left Dallas for Bridgeport at 7:50 that evening or night. Mr. Black, the ticket agent at Bridgeport for the Rock Island, swore that that Dallas 7:50 train arrived at Bridgeport at 10:45 at night. The State produced, and Mr. Black identified, appellant's stub No. 41 and a ticket from Bridgeport to Bowie, which unmistakably shows was purchased at Bridgeport by appellant that night. He swore that he signed the said stub applying for the ticket. The Rock Island Railroad crossed the Fort Worth 
Denver Railroad at Bowie. It did not run to Henrietta from Bowie, but the Fort Worth  Denver did. Mr. Stephenson, the ticket agent of the Fort Worth Denver at Bowie, swore that, on the night of October 8th, after *Page 622 
midnight, which would be on the morning of October 9th, he sold to appellant a ticket from Bowie to Henrietta; that the train from Bowie to Henrietta left Bowie at 1:55 in the morning, after midnight, and that it would reach Henrietta about one hour later. The State produced, and the witness identified, appellant's stub No. 42 for said ticket from Bowie to Henrietta, and appellant swore that he signed that stub for that ticket. The State introduced the train conductors, or ticket auditors, who took up tickets from passengers on the train, and other trainmen, and, without reciting the testimony of these respective witnesses, it shows with all reasonable certainty that appellant traveled on said tickets procured by his clergy certificates Nos. 40, 41 and 42 from Dallas to Henrietta on the night of October 8th, reaching Henrietta about 3 o'clock on the morning of October 9th.
This evidence links up and with certainty shows that appellant left Dallas for Henrietta at 7:50 on the night of October 8th; that he reached Bridgeport at 10:45 that night; and that, upon his arrival there, he bought a ticket from Bridgeport to Bowie and continued on that train from Bridgeport to Bowie, arriving at Bowie about an hour later; that he then and there bought a ticket at Bowie for Henrietta, took the train leaving Bowie at 1:55 a.m. and arrived at Henrietta the next morning, the morning of October 9th, at about 3 a.m., some hours before daylight. There can be no question that he then slipped to his home in Henrietta in the dead hours of the night.
Mrs. Flannigan, a resident of Henrietta, and who lived between appellant's residence and said schoolhouse which was burned that night, swore that she had known appellant for some time. That she saw him pass her house going towards said schoolhouse about 2:30 or 3 o'clock the evening the house was burned that night. She swore: "I am familiar with his figure and personal appearance. I was very sure that I saw Father Kline in Henrietta on the day that the schoolhouse was burned. I saw him go by the house (her house) and then in the evening about supper time, I went to close the door (the door of her house). I won't say — I don't think it was an hour or more than an hour, perhaps in half an hour, before the fire, that I taken it to be him that passed our door on the sidewalk. He was going towards the building, the schoolhouse building." She then shows that her front door was only twenty-five or thirty feet from the sidewalk where she saw appellant passing. She swore: "I just watched him until he got up to the next street. I could not say how far that was; and I went back in the house." On cross-examination her testimony may have been somewhat weakened by the appellant's skillful attorneys having her testify that she might be mistaken in swearing that it was appellant that she saw on these two occasions. On redirect examination she swore: "I recognized the party that I saw about 2:30 or 3 o'clock on the day the house was burned to be Father Kline — also that night; though, as I said before, anyone might be mistaken after night, seeing him, but I was so sure it was Father Kline, because he had passed our house so many times and because I had saw him so many times. I *Page 623 
think I could not be mistaken, and for that reason I said it was Father Kline." On recross-examination she said: "I say that anyone could be mistaken, but I was so sure I recognized him was the reason I had spoke about it. . . . I saw the side of his face on these occasions."
The testimony unquestionably shows that there was a night train on the Missouri, Kansas  Texas Railroad from Henrietta to Ringgold, a distance of about sixteen miles. Ringgold is where the Rock Island and Missouri, Kansas  Texas cross. Appellant turned up at Ringgold on the morning of October 10th. There can be no question but that the jury were clearly authorized to believe from all the facts that, after appellant burned his house at Henrietta on the early part of the night of October 9th, if he did, he that night took the night train on the Katy, or some other method of transportation, and went from Henrietta to Ringgold, where he turned up the next morning.
Appellant attempted to prove that he arrived at Bridgeport from Dallas or Fort Worth on the night of October the 9th on said train, which reached there at 10:45 at night, and that he remained there at Mr. Cage's hotel that night and went to Ringgold, on the Rock Island, the next morning, whereby he attempted to account for his being at Ringgold on the morning of October 10th. He testified that in effect. He attempted to establish that he arrived at Bridgeport at 10:45 on the night of October 9th, and remained there that night by Mr. Cage, the hotel man, and his wife, and Mr. McDaniel, who ran a restaurant and coffee stand. He attempted to show by Mr. Cage that it was on the night of October 9th, by showing that the Sunday following he, appellant, attended the funeral ceremony of a child who had died there, and superficially Mr. Cage's testimony on direct examination might apparently have that tendency, but on cross-examination he swore that appellant did stay all night with him some Friday night and was there the next day and stayed also the following Saturday night and that on Sunday following he attended the funeral of a child, but he could not be certain as to the time. He swore: "I can not tell this jury the date upon which that child's funeral was held. I don't tell this jury whether it was Sunday, October 11th, or Sunday a week later, or a week earlier. I don't know anything about that, only I heard the child was buried. I don't know the date. I don't know what day the child was buried, and, consequently, I don't know what date Father Kline was at my place at that time." Mrs. Cage's testimony was more uncertain than that of Mr. Cage as to the particular time when appellant was there. Mr. McDaniel, the restaurant man, from whom appellant claimed to have bought a cup of coffee after his arrival at Bridgeport at 10:45 at night on October 9th, swore that he could not tell the date on which Father Kline got a cup of coffee at his restaurant. He swore: "I do not know the night of the week or the night of the month. . . . I could not tell you how long it was before the funeral that Father Kline was in my restaurant drinking that coffee." Taking the testimony of these witnesses, separately or together, it utterly fails to fix the time that appellant was at Bridgeport *Page 624 
drinking the coffee and stayed all night at the hotel as the night of October 9th. Anyone reading and studying the testimony would come to the conclusion that it was not on that night, but that it was either the week before or the week after; and, especially, when taken in connection with the tickets and stubs, which do not lie, but speak the truth, there can be no question but that he did not stop off at Bridgeport on the night of October 9th and remain there that night, but that it was some other night when he did this. It is also a very significant fact that he bought no ticket from Bridgeport to Ringgold on the morning of October 10, but did buy and use one from Ringgold to Bridgeport on said morning. The stubs and tickets clearly show this.
It is wholly unnecessary to discuss the testimony of the whereabouts of the appellant on Tuesday night, October 6th, when the first attempt was made to burn his building. Probably he is then shown to have been at Wichita Falls. It is a significant fact, however, that, while he testified that at the instance of one of the insurance companies he had agreed and in fact did have a watchman, who was his cousin, for his said school building, he was not accounted for and was not produced and his evidence introduced by appellant on this trial. The jury could well conclude from all the facts that he was instrumental in having someone else to attempt to burn the house on Tuesday night, when he could establish an alibi, but, as that effort failed, that he himself, afterwards, on the Friday night following, undertook the job himself and succeeded in burning it in order to get $10,500 insurance on an old schoolhouse that was worth not exceeding $2500 or $3500 at the very outside, including the more than two blocks of ground on which it was situated. But whether he had anything to do with the attempt to burn his house on the night of the 6th of October has nothing to do with the facts which show the burning on the night of October 9th, and he may have been entirely innocent of any connection with said previous attempt.
There are many inconsistencies and contradictions in his own testimony on cross-examination. Thus, at one place he testified: "I might have bought a ticket from Bridgeport to Bowie on October 8th, I might have done that. I might have run up. I tell this jury that I might have run up to Bowie on October 8th from Bridgeport." In another place, in testifying about the signed stub by him, No. 41, and the ticket from Bridgeport to Bowie procured thereby, he said: "I might have taken the evening (train) if the ticket is there. Yes, sir; I think I have gone up to Bridgeport. I have a definite recollection of going from Bridgeport to Bowie on October 8th and purchasing a ticket from Bridgeport to Bowie on October 8th. I might have taken that 10:45 train from Bridgeport to Bowie on October 8th in the evening. That would bring me into Bowie about 11:30 or 11:40 that night." (Statement of Facts, p. 137.) It is true that he claimed that, if he did that, that he went back to Fort Worth that night and reached there early the next morning before day, all of which from his own statement is wholly unreasonable, and expressly disputed by his stubs and tickets. *Page 625 
Again, he said: "Here is a ticket here and a credential ticket from Bowie to Henrietta dated October 9th, No. 42. It is possible that I bought that ticket in Bowie on October 9th. If I went up there, I possibly did. I think that would be the evening of October 8th." (Statement of Facts, p. 139.) Again, he said: "The reason why I bought a ticket at Bowie on the night of October 8th, or morning of October 9th, to Henrietta was, well, with the intention, I suppose, of coming to Henrietta, but I found that I did — I thought, what is the use of coming up to Henrietta. I have nothing to do there. I might as well go back to Fort Worth, and I was to be at Bridgeport Sunday anyhow. I changed my mind." (Statement of Facts, p. 140.) It is a very significant fact that he did not buy nor use any ticket that night from Bowie back to Fort Worth. For his stubs show the next ticket he bought was on the morning of October 10th, from Ringgold to Bridgeport.
No statement of any of the testimony or the inference to be clearly drawn therefrom in the original opinion was placed therein because of any inadvertence. They are based unquestionably on the testimony introduced on this trial, after a most thorough and careful study of it. The testimony about what he paid for the old schoolhouse, what he is shown to have stated was its value, with the changes that he had made on it and the value with the improvements placed on it, was an accurate statement from the testimony itself and not a single statement in the original opinion in that connection but which was borne out strictly by the testimony. Mr. Squires swore positively that appellant did not make any representations whatever to him at the time he issued the $2500 policy that there was any other insurance upon the building, and that he knew nothing about any additional insurance on the building until months after the fire, and learned that from another and not from appellant. The policy that Mr. Squires issued was dated on March 1, 1913. The $3000 and $5000 policies issued by the Catholic Mutual Relief Society were not issued until March 19, 1913. It is true that appellant swore that he did tell Mr. Squires at the time Squires issued his $2500 policy that he had this other insurance of $3000 and $5000. The policy Squires issued was issued and dated on March 1, 1913. The said two policies of $3000 and $5000 issued by said relief society were not issued and dated until nineteen days later,March 19, 1913. (Statement of Facts, p. 206.)
There is nothing else necessary to be discussed as to appellant's motion for rehearing. It is overruled.
Overruled.
DAVIDSON, JUDGE, not present at consultation.